 

Exhibit 10.10n

NINTH AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS NINTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 14, 2015 (the “Amendment Effective Date”), is
by and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01  New Definition. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“Foreign Subsidiary Holdco” means any Domestic Subsidiary of the Borrower,
substantially all of the assets of which consist of capital stock of one or more
controlled foreign corporations, as such term is defined in Section 957 of the
Code.

“Ninth Amendment Effectiveness Date” means December 14, 2015.

“Non-Extending Lender” means Royal Bank of Canada.

“Supermajority Lenders” means, at any time, at least two (2) Lenders having
Total Credit Exposures representing more than 75% of the Total Credit Exposures
of all Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Supermajority Lenders at any time; provided that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

Section 1.02  Amendments to Section 1.01.  The following definitions set forth
in Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

“Available Take-Out” means, as of a given date of determination, the aggregate
of (i) each Tax Equity Investor’s Tax Equity Commitment less all amounts
advanced by such Tax Equity Investor under such Tax Equity Commitment, and (ii)
each lender’s Backlever Financing Commitment, less all amounts advanced by such
lender under such Backlever Financing.

1

--------------------------------------------------------------------------------

 

“Backlever Financing” means Indebtedness for borrowed money incurred by an
Excluded Subsidiary where (i) such Indebtedness is made pursuant to an accounts
receivable financing, a factoring facility or other similar financing; (ii) such
Indebtedness is incurred only with respect to either (A) Projects financed under
a Finco Customer Agreement or (B) Projects that have been Tranched or are
wholly-owned by an Excluded Subsidiary; (iii) no Loan Party guaranties the
payment of debt service for such Indebtedness; (iv) the Person providing the
financing for such Indebtedness maintains no interest in, right or title to any
Available Take-Out (other than a Backlever Financing); and (v) each of the
Subsidiaries of Borrower acquired or formed in connection with such Backlever
Financing has executed a joinder to the Payment Direction Letter.

“Backlever Financing Commitment” means with respect to a Backlever Financing,
the amount equal to the lender’s or lenders’, as the case may be, commitment to
advance funds pursuant to such Backlever Financing.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, (b) any
Intellectual Property, (c) the Equity Interests of or in any Excluded
Subsidiary, (d) any SREC that is subject to (i) any financing arrangement not
otherwise prohibited by this Agreement or (ii) a hedging arrangement, and (e)
any vehicle used as collateral for a financing arrangement permitted under
Section 7.02(x).

“Excluded Subsidiaries” means (a) any existing or future acquired or formed
special purpose Subsidiary (i) without employees or (ii) that is required to
have employees and maintains such employees solely to the extent necessary to
comply with licensing requirements under applicable Law, in each case, in which
Borrower holds a direct or indirect interest, established for the purpose of
acquiring, leasing, operating, owning or financing energy systems and any SRECs,
directly or indirectly, including but not limited to solar photovoltaic, battery
storage, geothermal and other renewable energy technologies, in each case, (w)
whose committed financing or equity contribution proceeds are included in the
calculation of Available Take-Out, (x) whose Tax Equity Commitments or Backlever
Financing Commitments as the case may be, have been fully deployed and which Tax
Equity Commitments or Backlever Financing Commitments, as the case may be, are
no longer included in the calculation Available Take-Out, (y) acquired or formed
solely in connection with a Backlever Financing and which has no assets other
than those being borrowed against or securing such Backlever Financing or (z)
acquired or formed solely as an obligor for a System Refinancing and which has
no assets other than those being borrowed against or securing such System
Refinancing, (b) Solar Explorer, LLC, Solar Voyager, LLC, and Iliosson S.A. De
C.V. and any existing or future acquired or formed Foreign Subsidiary of
Iliosson S.A. De C.V. acquired or formed for the purpose of financing the
inventory, equipment and customer agreements or supporting the operations of
Iliosson S.A. De C.V., (c) any acquired or formed Foreign Subsidiary or Foreign
Subsidiary Holdco to the extent the execution of a Guaranty by such Foreign
Subsidiary or Foreign Subsidiary Holdco would result in a material adverse tax
consequence for the Borrower, (d) any acquired or formed Immaterial Subsidiary,
(e) any existing or future acquired or formed Subsidiary operating as a public
utility, Load-Serving Entity, electric supplier, or political action committee,
(f) any Subsidiary formed with the intent of becoming an Excluded Subsidiary,
(g) any existing or future acquired or formed special purpose Subsidiary
established for the purpose of financing or hedging SRECs, (h) any existing or
future acquired or formed special purpose Subsidiary established for the
purposes of a financing arrangement permitted by Section 7.02(x), and (i)
Cardinal Blue Solar, LLC so long as its only assets are Projects that (x) could
not be Tranched as a result of a failure to satisfy Tranching requirements under
the applicable Tax Equity Documents, (y) could not be included in a Backlever
Financing as a result of a failure to satisfy requirements under the applicable
Backlever Financing documents under or (z) could not be included in a System
Refinancing as a result of a failure to satisfy requirements under the
applicable System Refinancing documents.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary;
provided that, for purposes of the definition of Pledged Equity, such term shall
include any Foreign Subsidiary Holdco.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

2

--------------------------------------------------------------------------------

 

(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business unless they remain
unpaid for more than one-hundred twenty (120) days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Facility.  The Letter of Credit Sublimit is part of,
and not in addition to, the Facility.

“Maturity Date” means, (i) with respect to the Commitments of all Lenders other
than the Non-Extending Lender, December 31, 2017 and (ii) with respect to the
Commitments of the Non-Extending Lender, December 31, 2016; provided, however,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next proceeding Business Day.

“Permitted Dispositions” means (a) (i) Dispositions of inventory, equipment and
Host Customer Agreements in the ordinary course of business, including Tranching
of inventory, equipment and Host Customer Agreements (including any warranties
arising in connection therewith), (ii) Dispositions to Cardinal Blue Solar, LLC
of inventory, equipment and Host Customer Agreements that (x) could not be
Tranched as a result of a failure to satisfy Tranching requirements under the
applicable Tax Equity Documents, (y) could not be included in a Backlever
Financing as a result of a failure to satisfy requirements under the applicable
Backlever Financing documents or (z) could not be included in a System
Refinancing as a result of a failure to satisfy requirements under the
applicable System Refinancing documents, (iii) cash sales of inventory to
Borrower’s customers and sale of Projects pursuant to a customer’s purchase
right under its applicable Host Customer Agreement; (b) Dispositions of property
to the Borrower or any Subsidiary; provided, that if the transferor of such
property is a Loan Party then the transferee thereof must be a Loan Party; (c)
Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries; (e) the sale or disposition of Cash Equivalents for fair
market value; (f) Dispositions of Equity Interests in accordance with the terms
herein; and (g) Disposition of SRECs (x) for the purpose of returning such SRECs
or proceeds of such SRECs to an Excluded Subsidiary in accordance with the
applicable Tax Equity Document, (y) to an Excluded Subsidiary for the purposes
of a financing arrangement secured by such SRECs which financing arrangement is
not prohibited hereunder, and (z) for any other purpose so long as such
Disposition is done in an arms-length transaction.

Section 1.03  Amendment to Section 2.07(a).  Clause (a) of Section 2.07 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(a) Revolving Loans.  The Borrower shall repay to each Lender on the applicable
Maturity Date for the Facility the aggregate principal amount of all Revolving
Loans made by such Lender and outstanding on such date.

3

--------------------------------------------------------------------------------

 

Section 1.04  Amendment to Section 2.16(a).  Clause (a) of Section 2.16 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(a)  Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrower may from time to time, request an increase in the Facility so long as
the Facility (“Incremental Facility”), after taking into account all such
requests, does not exceed $500,000,000; provided that (i) any such request for
an Incremental Facility shall be in a minimum amount of $10,000,000 and in
increments of $5,000,000 (or such lesser amount as is acceptable to the
Administrative Agent) in excess thereof, and (ii) the Borrower may make a
maximum of three (3) such requests.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Lender is requested to respond.

Section 1.05  Amendment to 6.13.  Section 6.13 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Administrative Agent in its reasonable discretion))
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided, however, no (i) Foreign Subsidiary or Foreign Subsidiary Holdco that
is an Excluded Subsidiary shall be required to become a Guarantor and (ii) no
Subsidiary formed with the intent of becoming an Excluded Subsidiary shall be
required to become a Guarantor so long as such Subsidiary promptly becomes an
Excluded Subsidiary after its formation.  In connection therewith, the Loan
Parties shall give notice to the Administrative Agent within thirty (30) days
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion) after creating a Subsidiary or acquiring the Equity
Interests of any other Person.  In connection with the foregoing, the Loan
Parties shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.01 and 6.14 and such other documents or
agreements as the Administrative Agent may reasonably request.

Section 1.06  Amendment to Section 7.01.  Clauses (s), (t) and (u) of Section
7.01 of the Credit Agreement are hereby amended and restated in their entirety
and clauses (w) and (x) are hereby added to Section 7.01 of the Credit Agreement
to read as follows:

(s) Liens on SRECs and revenue derived therefrom securing Indebtedness permitted
under Section 7.02(u);

(t) (i) Liens securing Indebtedness of Silevo China Co., Ltd. permitted under
Section 7.02(r), so long as such Liens attach solely to the assets of Silevo
China Co., Ltd., and (ii) Liens granted by Silevo in favor of Solexel, Inc., so
long as such liens only attach to silicon deposition equipment, including spare
parts, consumables and components of Silevo;

(u) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $5,000,000; provided that no such Lien shall extend to or
cover any Collateral;

(w) Liens on vehicles securing Indebtedness permitted under Section 7.02(x); and

(x) Liens on the assets of Foreign Subsidiaries which are not Loan Parties
securing Indebtedness permitted under Section 7.02(w).

Section 1.07  Amendment to Section 7.02.  Clauses (c), (i) and (s) of Section
7.02 of the Credit Agreement are hereby amended and restated in their entirety
and clauses (u), (v), (w) and (x) are hereby added to Section 7.02 of the Credit
Agreement to read as follows:

(c) Indebtedness in respect of (x) Capitalized Leases and Synthetic Lease
Obligations; provided, however, that the aggregate amount of all such
Indebtedness of the Loan Parties at any one time outstanding shall not exceed
$75,000,000, and (z) purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(i) and in an aggregate amount
not to exceed the amount of the unused Capital Expenditure allowance under
Section 7.12 available to the Borrower after the Ninth Amendment Effectiveness
Date, so long as all such purchase money obligations incurred after the Ninth
Amendment Effectiveness Date are due in full within 12 months of incurrence;

4

--------------------------------------------------------------------------------

 

(i) Existing Vehicle Financing and other Indebtedness incurred for the
acquisition or lease of vehicles or computer systems and any refinancing of such
other Indebtedness (so long as the amount of the Indebtedness is not increased
in connection with such refinancing) and the sole recourse for the applicable
lender under all such financing arrangement is to the vehicles or computer
systems being financed;

(s) Indebtedness incurred in connection with (i) Permitted Acquisitions or (ii)
Acquisitions of Developer Projects;

(u) Indebtedness incurred under a financing arrangement or hedging arrangement
secured by a Lien on SRECs so long as the sole recourse for the applicable
lender under all such financing arrangements is to the SRECs being financed;

(v) to the extent constituting Indebtedness, advances to Excluded Subsidiaries
which are Foreign Subsidiaries in respect of transfer pricing and cost-sharing
arrangements so long as such arrangements have been approved by the Borrower’s
board of directors and its certified public accountants which accountants are
reasonably acceptable to Agent;

(w) Indebtedness of any Foreign Subsidiary owed to any third party so long as
any Lien securing such Indebtedness does not attach to any asset of any Loan
Party or any Subsidiary of Borrower (other than a Foreign Subsidiary or Foreign
Subsidiary Holdco which is not a Loan Party) and no Loan Party or any Subsidiary
of Borrower (other than a Foreign Subsidiary or Foreign Subsidiary Holdco which
is not a Loan Party) is obligated thereunder; and

(x) Indebtedness incurred under a financing arrangement secured by a Lien on
vehicles so long as the sole recourse under such financing arrangement is to
such vehicles.

Section 1.08  Amendment to Section 7.03.  Clauses (c), (l), and (m) of Section
7.03 of the Credit Agreement are hereby amended and restated in their entirety
and clause (n) is hereby added to Section 7.03 of the Credit Agreement to read
as follows:

(c)  (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) Investments by the Borrower
and its Subsidiaries in Loan Parties, (iii) Investments by Excluded Subsidiaries
in other Excluded Subsidiaries, (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments (other
than Investments made under clause 7.03(k) below) by the Loan Parties in
Excluded Subsidiaries in an aggregate amount invested from the date hereof
together with any Investments made under clause 7.03(i) below not to exceed
$15,000,000, (v) so long as no Default has occurred and is continuing or would
result from such Investment, additional Investments by the Borrower or any
Domestic Subsidiary of the Borrower to or in Foreign Subsidiaries of the
Borrower not to exceed $15,000,000 in the aggregate, and (vi) Investments by any
Foreign Subsidiary in any other Foreign Subsidiary;

(l) Investments made pursuant to Finco Customer Agreements;

(m) (i) Investments in the form of loans or advances of operating expenses made
to Silevo, Sunflower or Sunflower Acquisition Corporation made prior to the
Silevo Acquisition Date, in the aggregate original principal amount not to
exceed $10,000,000 and (ii) Investments made solely pursuant to any purchase
obligations of Silevo China Co., Ltd. in favor of Hangzhou Xiaoshan Int’l VC
Development Co., Ltd., Hangzhou Xiaoshan Economic and Technological Development
Zone VC Co., Ltd., and Hangzhou Tonghui Venture Capital Co., Ltd., with the
aggregate principal amount of such obligation not to exceed $15,000,000, subject
to exchange rate fluctuations; and

(n) to the extent constituting Investments, advances in respect of transfer
pricing and cost-sharing arrangements, so long as such arrangements have been
approved by the Borrower’s board of directors and its certified public
accountants which accountants are reasonably acceptable to Agent.

Section 1.09  Amendment to Section 7.05.  Clause (d) of Section 7.05 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(d) Dispositions permitted by Section 7.03 or 7.04;

5

--------------------------------------------------------------------------------

 

Section 1.10  Amendment to Section 11.01.  Clauses (g), (h), and (i) of Section
11.01 of the Credit Agreement is hereby amended and restated in its entirety and
clause (j) is hereby added to Section 11.01 of the Credit Agreement to read as
follows:

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions (except with respect to Dispositions permitted
under Section 7.05 and Investments permitted under Section 7.03), without the
written consent of each Lender;  

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Guarantor from the Guaranty is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);

(i) release the Borrower or permit the borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender; or

(j) amend the definition of “Borrowing Base” or any defined terms (or components
of such defined terms) used therein if the impact of such amendment is to
increase the amount of the Borrowing Base without the consent of Supermajority
Lenders.

Section 1.11  Exhibit C to Credit Agreement.  Exhibit C attached to the Credit
Agreement is hereby deleted in its entirety and replaced with Exhibit C attached
hereto.

ARTICLE II.
CONDITIONS TO EFFECTIVENESS

Section 2.01  Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a)  Administrative Agent shall have received a copy of this Amendment duly
executed by Borrower, the Required Lenders and Administrative Agent.

(b)  No Default or Event of Default shall exist.

(c)  Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of Borrower.

(d)  The Administrative Agent shall have received from Borrower, for the account
of each Lender that executes and delivers a signature page hereto to the
Administrative Agent on or before 5:00 pm (Pacific time) on December 11, 2015
(each such Lender, a “Consenting Lender”, and collectively, the “Consenting
Lenders”, an amendment fee in an amount equal to fifteen (15) basis points on
the aggregate Commitments of such Consenting Lender.

ARTICLE III.
MiSCELLANEOUS

Section 3.01  Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02  Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a)  It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)  This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

6

--------------------------------------------------------------------------------

 

(c)  No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)  Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e)  After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f)  The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03  Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04  Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 3.05  Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 3.06  Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07 Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.08  Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

Section 3.09  No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.10  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.11  Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.12  Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

 

SOLARCITY CORPORATION,

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Lyndon Rive

 

 

Name:

Lyndon Rive

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

 

 

 

 

 

By:

/s/ Dora Brown

 

 

Name:

Dora Brown

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

in its capacity as Lender, L/C Issuer and Swingline Lender

 

 

 

 

 

 

By:

/s/ Thomas R. Sullivan

 

 

Name:

Thomas R. Sullivan

 

 

Title:

Senior Vice President

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Gregory Fantoni

 

 

Name:

Gregory Fantoni

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

SILICON VALLEY BANK,

as a Lender

 

 

 

 

 

 

By:

/s/ Daniel Baldi

 

 

Name:

Daniel Baldi

 

 

Title:

Managing Director

 

 

 

 

 

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION, AS SUCCESSOR IN INTEREST TO
BRIDGE BANK, NATIONAL ASSOCIATION

as a Lender

 

 

 

 

 

 

By:

/s/ Randall Lee

 

 

Name:

Randall Lee

 

 

Title:

Assistant Vice President

 

 

 

 

Ninth Amendment to the Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

 

CIT BANK, N.A.,

as a Lender

 

 

 

 

 

 

By:

/s/ Michael MacDonald

 

 

Name:

Michael MacDonald

 

 

Title:

Managing Director

 

 

 

 

 

 

AMERICAN SAVINGS BANK, F.S.B.,

a federal savings bank,

as a Lender

 

 

 

 

 

 

By:

/s/ Kyle J. Shelly

 

 

Name:

Kyle J. Shelly

 

 

Title:

Vice President

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

 

ROYAL BANK OF CANADA,

as a Lender

 

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

 

Name:

Frank Lambrinos

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Ninth Amendment to the Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT C

TO AMENDED AND RESTATED CREDIT AGREEMENT

Form of
Compliance Certificate

Financial Statement Date:  [________, ____]

TO:

Bank of America, N.A., as Administrative Agent

RE:

Amended and Restated Credit Agreement, dated as of November 1, 2013, by and
among SolarCity Corporation, a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline Lender (as further amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

DATE:

[Date]

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of the Borrower and the
other Loan Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a)(i) of the Credit Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section and (ii) the
consolidating balance sheet required by Section 6.01(a)(ii) of the Borrower and
its Subsidiaries as at the end of such fiscal year and the related consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year.  Such consolidating statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Borrower and its Subsidiaries.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.  The Borrower has delivered (i) the unaudited financial statements required
by Section 6.01(b)(i) of the Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date, which Consolidated financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements are
fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the Borrower and its Subsidiaries, and (ii)
a statement of income required by Section 6.01(b)(ii) of the Credit Agreement
for the fiscal quarter of the Borrower ended as of the above date, which
statement of income has been prepared on an Activity Basis and reflects the net
present value of future cash flows and interest expense, depreciation and
amortization.

2.  The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

3.  A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

 

1 

This Certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, as applicable.

 

--------------------------------------------------------------------------------

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4.  The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct on and as of the date hereof and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects on and as
of the date hereof, and except that for purposes of this Compliance Certificate,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5.  The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

6.  Schedule B sets forth (i) the aggregate amount of Capital Leases and
Synthetic Lease Obligations incurred pursuant to Section 7.02(c)(x) of the
Credit Agreement and outstanding as of the date of this Certificate, (ii) the
aggregate amount of purchase money obligations for fixed or capital assets
incurred pursuant to Section 7.02(c)(z) of the Credit Agreement and outstanding
as of the date of this Certificate, and (iii) as of the date of this
Certificate, the amount of the unused Capital Expenditure allowance under
Section 7.12 of the Credit Agreement available to the Borrower.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

--------------------------------------------------------------------------------

 

 

SOLARCITY CORPORATION,

a Delaware corporation, as Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A


Financial Statement Date:  [________, ____] (“Statement Date”)

 

to the Compliance Certificate

($ in 000’s)

I.

Section 7.11(a) – Interest Coverage Ratio

 

 

A.

Numerator (for the trailing 12-month period then ending on the most recent
fiscal quarter end available):

 

i.

gross profit (as measured in accordance with GAAP)

$

 

ii.

twenty percent (20%) of general and administration (G&A, as measured in
accordance with GAAP)

$

 

iii.

Line I.A.i – Line I.A.ii

$

 

 

 

B.

Denominator (for the trailing 12-month period then ending on the most recent
fiscal quarter end available, which is to be paid in cash, in each case, of or
by the Borrower for such period of measurement):

 

i.

all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP

$

 

ii.

all interest paid or payable with respect to discontinued operations

$

 

iii.

the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP

$

 

iv.

Borrower’s cash Interest Charges (which interest charges shall not be determined
on a consolidated basis):

 

 

 

Line I.B.i + Line I.B.ii + Line I.B.iii

$

 

 

C.

Interest Coverage Ratio (Line I.A.iii ¸ Line I.B.iv):       to 1.00

Compliance

Borrower [is][is not] in compliance with Section 7.11(a) of the Credit Agreement
as the Interest Coverage Ratio of ____2 to 1.00 [is][is not] greater than or
equal to the minimum permitted ratio of 1.50 to 1.00.

II.

Section 7.11(b) – Unencumbered Liquidity

 

Sum of Borrower’s cash and Cash Equivalents (determined as of the last day of
each month based on the average daily balance thereof during such month) held in
deposit accounts and securities accounts in which the Administrative Agent has
obtained a perfected Lien subject to no other Lien:

$

 

Compliance

Borrower [is][is not] in compliance with Section 7.11(b) of the Credit Agreement
as the Unencumbered Liquidity of $_______________, which has been measured as of
the last day of the month ended [______, 201_], [is][is not] greater than or
equal to the minimum permitted Unencumbered Liquidity amount of $[_____________]
required as of such month end and calculated as follows:

The greater of

 

2 

Insert Line I.C.

 

--------------------------------------------------------------------------------

 

 

(1)

sum of  

(x) 20% of the Aggregate Commitments plus

(y) 20% of the aggregate principal amount of issued and outstanding Short-Term
Solar Bonds, measured monthly as of the last day of such month;

and

(2) $50,000,000.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule B

 

The aggregate amount of Capital Leases and Synthetic Lease

Obligations incurred pursuant to Section 7.02(c)(x) of the Credit

Agreement and outstanding as of the date of this Certificate:

$

 

 

 

 

The aggregate amount of purchase money obligations

for fixed or capital assets incurred pursuant to

Section 7.02(c)(z) of the Credit Agreement and

outstanding as of the date of this Certificate:

$

 

 

 

 

 

As of the date of this Certificate, the amount of the

unused Capital Expenditure allowance under

Section 7.12 of the Credit Agreement available to

the Borrower:

$

 

 

 